Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2021 has been entered.
 
Response to Arguments
In view of amendments to claims 1, 8 and 9, the 35 USC 112(b) rejection is withdrawn.
In view of applicant remarks and amendments to at least independent claims, the remarks are moot in view of an updated search and new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foncubierta Rodriguez et al. (US PgPub 20200050845 hence known as Rodriguez).
Regarding claim 1:  Rodriguez discloses an information processing apparatus [Abstract] comprising: 
a hardware processor configured to: acquire a template document image obtained as a result of reading a template document [providing an image of a blank template of the form document ... extracting first text lines from the image of the blank template using a text line recognizer of an optical character recognition (OCR) system, p0005-0006, p0050 & p0084]; and 
update based on the template document image, processing procedure information indicating a procedure of processing including an extracting step and another step [performing using the OCR system an optical character recognition of the extracted first text lines resulting in first machine-encoded text lines ... determining as the hierarchy of the blank template the selected set of candidate sections [i.e. update set of candidates as lines are read], p0007-0013, p0094 & p0100], wherein the extracting step is to extract a region including a character image from a completed document image and the other step is to store a recognition result of characters contained in the extracted region into a storage table [extracting second text lines from the image of the filled form document using the text line recognizer ... performing using the OCR system an optical character recognition of the extracted second text lines resulting in second machine-encoded text lines ... providing the hierarchy of the filled form document as an xml file or JSON file. This may enable to perform queries and parsing operations on the files so as to perform analysis of information extracted from the filled form documents ... a second text line L2 may be the first text line 302A in addition to the fact that the checkbox 160A is ticked. The region of this second text line L2 may be region 302, p0014-0015, p0063, p0094 & p0100], 
the hardware processor updates the region by fixing an unfixed portion in the extracting step [step 215 may further comprise prompting a user for confirming or adjusting the obtained hierarchy and receiving the confirmed or updated hierarchy e.g. a confirmed or updated JSON file may be received, p0095], 
the procedure of processing is executed based on the completed document image obtained as a result of reading a completed document generated by filling the characters into the template document [second text lines may be extracted from the image of the filled form document using the text line recognizer as explained above. For example, a second text line may comprise a label (e.g. Age) and a field with its value (e.g. 65 years) ... each second text line of the filled form document steps 223-227 may be executed, p0096 & p0099-0100], 
the unfixed portion comprises at least one of a position of the region to be extracted or a field name to be associated with the character recognition result in the storage table [text line as used herein may comprise at least one of: a field (e.g. a text field) a label of the field, value of the field (e.g. value in text field) and supplementary information descriptive of the field (e.g. for a text filed having age value, the supplementary information may indicate the format of the date) ... form document 153 comprises labeled fields 160A-163C. Each of the labeled fields 160A-163C may have a respective value. The term “field” refers to an element of the document that is utilized by a user for entering data into the document. Examples of fields are text fields, checkboxes etc. ... e.g. the section of the determined hierarchy that matches the second text line may be identified based on the region of the second text line. For example, a second text line L2 may be the first text line 302A in addition to the fact that the checkbox 160A is ticked. The region of this second text line L2 may be region 302 and as shown in at least Figure 4, p0052, p0077, p0100-0101 & p0114].  

Regarding claim 2:  Rodriguez discloses the information processing apparatus according to Claim 1, wherein the hardware processor updates, based on the template document image, the processing procedure information by including a specific step [the hierarchy of the blank template 153 may be determined as the selected set of candidate sections ... the hierarchy may be provided as a JSON file, where each field is represented with a unique identifier e.g. called the entity type. This may enable an output indicative of the blank template 153 that is query-able. The JSON file may further indicate the relative positions of the fields and sections in the template form document. In one example, step 215 may further comprise prompting a user for confirming or adjusting the obtained hierarchy and receiving the confirmed or updated hierarchy e.g. a confirmed or updated JSON file may be received, p0094-0095]-2-Customer No.: 31561Docket No.: 92415-US-348Application No.: 16/547,595.  

Regarding claim 3:  Rodriguez discloses the information processing apparatus according to Claim 2, wherein updating of the content of the specific step includes fixing of an unfixed item of information among items of information which define the content of the specific step [the set of candidate sections 301, 303, 305 and 307 may be selected and may form the hierarchy of the blank template 153. The hierarchy may be determined by the relative arrangement of the sections 301, 303, 305 and 307 and respective fields within the blank template 153 ... the hierarchy may be provided as a JSON file, where each field is represented with a unique identifier e.g. called the entity type. This may enable an output indicative of the blank template 153 that is query-able. The JSON file may further indicate the relative positions of the fields and sections in the template form document. In one example, step 215 may further comprise prompting a user for confirming or adjusting the obtained hierarchy and receiving the confirmed or updated hierarchy e.g. a confirmed or updated JSON file may be received, p0094-0095]. 
 
Regarding claim 4:  Rodriguez discloses the information processing apparatus according to Claim 3, wherein: the specific step is a step of generating a storage table for storing a character recognition result of the character image extracted from the completed document image [results of steps 223-229 may for example be stored in a JSON file as shown in FIG. 4, p0105 – the Examiner notes that although Rodriguez doesn’t explicitly state where a storage table is generated, the JSON file format is a known format that includes a table structure when using tab-separated values].  

Regarding claim 5:  Rodriguez discloses the information processing apparatus according to Claim 1, wherein the hardware processor updates, based on the template document image, the processing procedure information to which a specific step is added [the hierarchy of the blank template 153 may be determined as the selected set of candidate sections ... the hierarchy may be provided as a JSON file, where each field is represented with a unique identifier e.g. called the entity type. This may enable an output indicative of the blank template 153 that is query-able. The JSON file may further indicate the relative positions of the fields and sections in the template form document. In one example, step 215 may further comprise prompting a user for confirming or adjusting the obtained hierarchy and receiving the confirmed or updated hierarchy e.g. a confirmed or updated JSON file may be received, p0094-0095].  

Regarding claim 6:  Rodriguez discloses the information processing apparatus according to Claim 5, wherein the specific step is a step of converting a format of a result obtained by executing the processing based on the completed document image [e.g. from OCR result into xml file or JSON file format, p0063 & p0094-0101].  

Regarding claim 7:  Rodriguez discloses the information processing apparatus according to Claim 5, wherein the specific step is a step of sending a result obtained by executing the processing based on the completed document image to a designated destination [network 165 transmits and receives data between the computer 101 and external systems 30, which can be involved to perform part or all of the steps of the methods discussed herein ... e.g. xml file or JSON file, p0063, p0072 & p0105].  

Regarding claims 8 and 9: the program and method herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672